WALLACE, Circuit Judge,
Dissenting:
The majority disposition, to the extent it has two votes, concludes that the ALJ’s finding of past relevant experience is not supported by sufficient evidence. I disagree. Because the majority disposition does not address Gallegos’s other claims, I do not address them here. However, I believe that Gallegos’s remaining claims are similarly without merit and do not warrant reversal.
The district court properly affirmed the decision denying benefits if the denial was “supported by substantial evidence and based on the application of correct legal standards.” Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir.1997). “Substantial evidence is more than a mere scintilla but less than a preponderance ... [w]here the evidence is susceptible to more than one rational interpretation, we must uphold the [ ] decision.” Id. (internal quotation marks omitted).
Past relevant work is defined as work that was done within the past 15 years, that was substantial gainful activity, and that was performed long enough to learn how to do it. 20 C.F.R. § 404.1560(b)(1). Work may be substantial even if it is done on a part-time basis. Id. at § 416.972(a). During the administrative hearing, Gallegos stated that she worked as a line worker at a cannery. She further stated that this was seasonal work, and that she quit working in the canneries in 1989 because she felt sick. This evidence is susceptible to the rational interpretation that Gallegos had past relevant work experience. Although there was some dispute as to whether she stopped working in 1988 or 1989, either date yields the same result. Since the ALJ issued his decision in 2002, the 15-year period in question extends back to 1987. The Vocational Expert testified that Gallegos’s job had a Specific Vocational Preparation of 2. That level describes a job that can be learned by “[a]nything beyond short demonstration up to and including 1 month.” Dictionary of Occupational Titles, Appendix C (4th ed.1991). Thus, there was substantial evidence to find that Gallegos worked as a fine worker long enough to learn how to perform the job.
I would hold that Gallegos’s own testimony was substantial evidence on which the ALJ could find that she had performed past relevant work as a cannery line worker. “[I]f the evidence is susceptible of more than one rational interpretation, the decision of the ALJ must be upheld.” Orteza v. Shalala, 50 F.3d 748, 749 (9th Cir.1995).
I would affirm the judgment of the district court.